891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy Clay TAYLOR, Plaintiff-Appellant,v.Judge Oliver L. NOBLE, Defendant-Appellee.
No. 89-2735.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided:  Nov. 21, 1989.

Tommy Clay Taylor, appellant pro se.
Lacy Herman Thornburg and Alexander McClure Peters, Office of the Attorney General of North Carolina, for appellee.
Before K.K. HALL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Tommy Clay Taylor appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Taylor v. Noble, CA-89-62-ST-C (W.D.N.C. June 27, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.